133 F.3d 922
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Repoleon GILBERT, Appellant,v.Bill TERRY, Classification Officer, Cummins Unit, ArkansasDepartment of Correction;  Marshall Dale Reed, Warden,Cummins Unit, Arkansas Department of Correction;  LarryNorris, Director, Arkansas Department of Correction, Appellees.
No. 96-3477.
United States Court of Appeals, Eighth Circuit.
Submitted Jan. 7, 1998.Filed Jan. 9, 1998.

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
In this 42 U.S.C. § 1983 action, Repoleon Gilbert alleged prison officials retaliated against him for assisting inmates in the grievance procedure and with other legal matters, and gave him job assignments beyond his physical capabilities.  After a bench trial, the district court entered judgment dismissing Gilbert's complaint in accordance with the court's written findings.  On appeal, Gilbert did not provide a trial transcript.  Instead, he moved for preparation of one at government expense after fully briefing the issues he raises.  After careful review of the briefs and the district court file, we deny the motion for a transcript, and affirm the district court's judgment.  See 8th Cir.  R. 47B. We also deny appellees' motion to dismiss this appeal as moot.